DETAILED ACTION
Amendment submitted July 2, 2021 has been considered by examiner. Claims 2-13 are pending. 


Terminal Disclaimer
The terminal disclaimer filed on July 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,402,382 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments with respect to claim 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments towards Claim 2 have been fully considered but they are not persuasive. 
The Applicant states that the cited art does not disclose “selecting a second set of data items from the first set of data items that are designated as able to be synchronized and that are stored at the server for synchronization to the mobile device based at least in part on a user defined filter and a list of most recently used (MRU) data items at the server”. The Examiner respectfully disagrees.
Van De Sluis [0015, 0017] discloses identifying sets of data to be transferred to a mobile device (i.e. first set of data). Van De Sluis [0017, 0023] further discloses how to limit those sets of data by further limiting the data to be transferred, such as based on priority (i.e. second set of data).
Edlund [0003] explicitly discloses subsetting a set of data in order to only designate such a subset for synchronization.
That means that the combination of Van De Sluis and Edlund disclose identifying at least a subset of data that are designated to be synchronized. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Edlund et al (US Patent Application Publication 2005/0210079).

	Claim 2: Van De Sluis discloses a method of synchronizing data records from a server to a mobile device, comprising: 
identifying a first set of data items stored at the server for synchronization to the mobile device [0015, 0025]. [See at least synchronization between server and mobile device.]
selecting a second set of data items from the first set of data items that are designated as able to be synchronized and that are stored at the server for synchronization to the mobile device based at least in part on a user defined filter and a list of most recently used (MRU) data items at the server [0015, 0017]. [See identifying “the likelihood that the user may require the file” as a filter and See at least transferring object to a mobile device based at least on “most recent time that activities related to the file occurred…” Also, see Edlund [0003] explicitly discloses subsetting a set of data in order to only designate such a subset for synchronization.]
transmitting the second set of data items for local storage at the mobile device [0015].

	However, Van De Sluis does not explicitly disclose based at least in part on each data item of the first set of data items being designated as able to be synchronized.
But Edlund [0003] discloses that “A user may be able to designate a subset of the documents in the server database for synchronization.”
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Edlund. One would have been motivated to identify which data is should be synchronized.
Claim 3: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses updating the list of MRU data items at the server based at least in part on adding or modifying data items from the list of MRU data items [0015]. [See at least “the most recent time that the file was updated”.]
	Claim 4: Van De Sluis as modified discloses the method of Claim 3 above, and Van De Sluis further discloses determining that the list of MRU data items is modified by the user within a threshold time period [0023]. [See at least “a maximum time interval” of when files are not accessed (i.e. modified).]
	Claim 8: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the user defined filter is based at least in part on one or more attributes of the set of data items [0015, 0017]. [See identifying “the likelihood that the user may require the file” as a filter and See at least transferring object to a mobile device based at least on “most recent time that activities related to the file occurred…”]
	Claim 9: Van De Sluis as modified discloses the method of Claim 8 above, and Van De Sluis further discloses wherein the one or more attributes of the set of data items comprises a date field, a time field, or a combination thereof [0015, 0017]. [See identifying “the likelihood that the user may require the file” as a filter and See at least transferring object to a mobile device based at least on “most recent time that activities related to the file occurred…” Also, see [0031] where time stamps of data items are identified.]  
	Claim 10: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the user defined filter is associated with a profile [0015]. [See at least “a user defined criteria”.]
	Claim 11: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the user defined filter is defined by an administrator [0015]. [See at least a “default criteria”.]
	Claim 12: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the server comprises an on-demand database system [0015].
	Claim 13: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the first set of data items are associated with a first data object managed by the server [0015].


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Edlund et al (US Patent Application Publication 2005/0210079) and further in view of Haitani et al (US Patent Application Publication 2006/0288298).

Claim 5: Van De Sluis as modified discloses the method of Claim 4 above, but Van De Sluis does not explicitly disclose wherein the list of MRU data items is modified by the user via the mobile device.
However, Haitani [0069] discloses updating a most recently used list based at least on adding items to the list based on interaction of the data item.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Haitani. One would have been motivated to do so in order to keep a most recently used list up to date.


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Edlund et al (US Patent Application Publication 2005/0210079) and further in view of Leff et al.

Claim 6: Van De Sluis as modified discloses the method of Claim 2 above, but Van De Sluis alone does not explicitly disclose determining whether a user of the mobile device has permission to access the first set of data items stored at the server, wherein the second set of data items are selected for transmission to the mobile device based at least in part on determining whether the user of the mobile device has the permission to access the first set of data items.
However, Leff identifies subsets (i.e. second set of data) of data to transfer based at least on permission to access an entire set of data (i.e. first set of data). Leff [0043] further discloses transmitting those particular sets of data based at least on permissions.
Van De Sluis [0015, 0017] further discloses selecting files to transfer to a mobile device.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Altman. One would have been motivated to do so in order to ensure security in a system.


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Edlund et al (US Patent Application Publication 2005/0210079) and further in view of Matichuk et al (US Patent Application Publication 2002/0087661).

Claim 7: Van De Sluis as modified discloses the method of Claim 2 above, but Van De Sluis does not explicitly disclose wherein transmitting the second set of data items for local storage at the mobile device comprises: transmitting the second set of data items to a middle tier server in communication with the mobile device.
However, Matichuk [0173] describes a server application which includes a middle tier server. 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Matichuk. One would have been motivated to do so in order to communicate between a server and a client.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Niyogi et al (8,156,448) describes at least access permission levels in a mobile environment;


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163